        Case 5:20-cv-07502-BLF Document 46
                                        45 Filed 08/26/21 Page 1 of 3



 1   DAVID H. KRAMER, SBN 168452                    M. CRIS ARMENTA, SBN 177403
     LAUREN GALLO WHITE, SBN 309075                 CREDENCE E. SOL, SBN 219784
 2   KELLY M. KNOLL, SBN 305579                     ARMENTA & SOL, PC
     WILSON SONSINI GOODRICH & ROSATI               11440 West Bernardo Court
 3   Professional Corporation                       Suite 300
     650 Page Mill Road                             San Diego, CA 92127
 4   Palo Alto, CA 94304-1050                       Telephone: (858) 753-1724
     Telephone: (650) 493-9300                      Facsimile: (310) 695-2560
 5   Facsimile: (650) 565-5100                      Email: cris@crisarmenta.com
     Email: dkramer@wsgr.com                        Email: credence@crisarmenta.com
 6   Email: lwhite@wsgr.com
     Email: kknoll@wsgr.com                         Attorneys for Plaintiffs
 7                                                  JOHN DOE, MICHAEL DOE, JAMES
     Attorneys for Defendants                       DOE, HENRY DOE, ROBERT DOE,
 8   GOOGLE LLC and YOUTUBE, LLC                    CHRISTOPHER DOE, MATTHEW
                                                    DOE, POLLY ST. GEORGE, SCOTT
 9                                                  DEGROAT, MISHEL McCUMBER,
                                                    DANIEL LEE, JEFF PEDERSEN,
10                                                  JORDAN SATHER, and SARAH
                                                    WESTALL
11

12

13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                      SAN JOSE DIVISION
16

17   JOHN DOE, ET AL.,                          )     CASE NO.: 5:20-cv-07502-BLF
                                                )
18               Plaintiffs,                    )     STIPULATION AND [PROPOSED]
                                                )     ORDER TO SUBMIT
19         v.                                   )     DEFENDANTS’ MOTION TO
                                                )     DISMISS WITHOUT HEARING
20   GOOGLE LLC, ET AL.,                        )
                                                )
21               Defendants.                    )
                                                )
22                                              )
                                                )
23                                              )

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER                          CASE NO.: 5:20-CV-07502-BLF
     TO SUBMIT MOTION TO DISMISS
         Case 5:20-cv-07502-BLF Document 46
                                         45 Filed 08/26/21 Page 2 of 3



 1          Plaintiffs John Doe, Michael Doe, James Doe, Henry Doe, Robert Doe, Christopher Doe,

 2   Matthew Doe, Polly St. George, Scott Degroat, Mishel McCumber, Daniel Lee, Jeff Pedersen,

 3   Jordan Sather, and Sarah Westall (“Plaintiffs”) and Defendants Google LLC and YouTube, LLC

 4   (“Defendants”) (collectively, “the Parties”), by and through their respective counsel of record,

 5   hereby stipulate as follows:

 6          WHEREAS, Defendants filed their Motion to Dismiss Plaintiffs’ First Amended

 7   Complaint (“Motion to Dismiss”) on April 7, 2021 (see Dkt. No. 40);

 8          WHEREAS, Defendants’ Motion to Dismiss is fully briefed (see Dkt. Nos. 43, 44) and is

 9   currently scheduled to be heard on September 9, 2021 (see Dkt. No. 40);

10          WHEREAS, the Parties have agreed, subject to this Court’s approval, to submit this

11   matter based on the Parties’ briefing, without the need for oral argument;

12          NOW, THEREFORE, based on the above stipulation, the Parties respectfully request that

13   Defendants’ Motion to Dismiss be deemed submitted on the papers and the September 9, 2021

14   hearing be vacated.

15                                                 Respectfully submitted,

16   Dated: August 26, 2021                        WILSON SONSINI GOODRICH & ROSATI
                                                   Professional Corporation
17

18                                                 By:     /s/ David H. Kramer
                                                           DAVID H. KRAMER
19
                                                   Attorneys for Defendants
20
                                                   GOOGLE LLC and YOUTUBE, LLC
21

22   Dated: August 26, 2021                        ARMENTA & SOL, PC
23
                                                   By:     /s/ Credence E. Sol
24                                                         CREDENCE E. SOL
25                                                 Attorneys for Plaintiffs
26

27

28
     STIPULATION AND [PROPOSED] ORDER                    -1-            CASE NO.: 5:20-CV-07502-BLF
     TO SUBMIT MOTION TO DISMISS
        Case 5:20-cv-07502-BLF Document 46
                                        45 Filed 08/26/21 Page 3 of 3



 1                                    ATTORNEY ATTESTATION

 2          I, David H. Kramer, am the ECF User whose ID and password are being used to file this

 3   document. In compliance with N.D. Cal. Civil L.R. 5-1(i)(3), I hereby attest that concurrence in

 4   the filing of this document has been obtained from each of the other Signatories.

 5

 6                                                By:     /s/ David H. Kramer
                                                         David H. Kramer
 7

 8

 9   PURSUANT TO STIPULATION, IT IS SO ORDERED.
10

11   Dated: _______________________
              August 26, 2021
                                                              Honorable Beth Labson Freeman
12                                                            United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER                   -2-             CASE NO.: 5:20-CV-07502-BLF
     TO SUBMIT MOTION TO DISMISS
